DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, lines 8-9, page 2, “the plurality of independently addressable memories” should read as “the one or more memories”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claims 1 and 13 of U.S. Patent No. 10,153,781 B2. Specifically, the claimed “configurable LDPC decoder” as recited in claim 1, including its features, are repeated in claims 1 and 13 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 13 of U.S. Patent No. 10,153,781 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are the limitations of claim 2 are similarly recited in claim 1 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,153,781 B2.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 13 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 10,153,781 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 14 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 10,153,781 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 1 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,153,781 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13 (including the limitations of claim 1 from which it depends) of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 6 are included in the limitations of claims 2 and 13 of U.S. Patent No. 10,153,781 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the parity check matrix, check node block and a sub-matrix as recited in claim 2 of U.S. Patent No. 10,153,781 B2 to be used with the configurable decoder to update the soft decision data in accordance with the process as recited in claim 13 of U.S. Patent No. 10,153,781 B2. This combination is merely a known algorithm for calculating the claimed “check-to-bit node message” as recited in claim 13 of U.S. Patent No. 10,153,781 B2 using the components of claim 2 that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being obvious over claim 13 in view of claim 2 of U.S. Patent No. 10,153,781 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 (including the limitations of claim 1 from which it depends) of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not the elements of claim 7 are included in the limitations of claims 3 and 13 of U.S. Patent No. 10,153,781 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the one or more independently addressable memories as recited in claim 3 of U.S. Patent No. 10,153,781 B2 to be used with the configurable decoder to update the soft decision data in accordance with the process as recited in claim 13 of U.S. Patent No. 10,153,781 B2. This combination is merely a known algorithm for calculating the claimed “check-to-bit node message” as recited in claim 13 of U.S. Patent No. 10,153,781 B2 using the component of claim 3 that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being obvious over claim 13 in view of claim 3 of U.S. Patent No. 10,153,781 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claims 15 and 19 of U.S. Patent No. 10,153,781 B2. Specifically, the claimed “method” as recited in claim 8 is repeated in claim 15 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claims 15 and 19 of U.S. Patent No. 10,153,781 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 15 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 10,153,781 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 19 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 10,153,781 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claims 15 and 19 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claims 15 and 19 of U.S. Patent No. 10,153,781 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 15 of U.S. Patent No. 10,153,781 B2. Therefore, the limitations of .

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 10,153,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 13 are included in the limitations of claims 13 and 20 of U.S. Patent No. 10,153,781 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to generate updates to the soft decision data for a bit node, using check-to-bit node messages for each check node connected to the bit node, as recited in claim 13 of U.S. Patent No. 10,153,781 B2 to be used with the LDPC decoder to update the soft decision data in accordance with the process as recited in claim 20 of U.S. Patent No. 10,153,781 B2. This combination is merely a known algorithm for updating the claimed “soft decision data” as recited in claim 20 of U.S. Patent No. 10,153,781 B2 using the “check node processing system” of claim 13 that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in the claims. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being obvious over claim 20 in view of claim 13 of U.S. Patent No. 10,153,781 B2.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 10,958,288 B2. Specifically, the claimed “configurable LDPC decoder” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,958,288 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 1 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,958,288 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,958,288 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 2 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of .

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 3 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,958,288 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 4 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,958,288 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 5 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,958,288 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are the limitations of claim 8 are similarly recited in claim 6 of U.S. Patent No. 10,958,288 B2. Specifically, the claimed “method” as recited in claim 8, including its features, are repeated in claim 6 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,958,288 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 6 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,958,288 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 6 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,958,288 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 7 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,958,288 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 8 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,958,288 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,958,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 9 of U.S. Patent No. 10,958,288 B2. Specifically, the claimed “non-transitory computer readable storage medium” as recited in claim 13, including its features, are repeated in claim 9 of U.S. Patent No. 10,958,288 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,958,288 B2.

Allowable Subject Matter
If the Applicant overcomes the nonstatutory double patenting of claims 1-13 as set forth above, the Examiner finds claims 1-13 would be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kim et al. (U.S. Patent Application Publication No. 2007/0033484 A1) discloses: A configurable LDPC decoder (Paragraph [0026]: “FIG. 11 illustrates overall architecture of TM RS-based LDPC code decoder architecture employing SSAU.” Paragraph [0043]: An efficient MAG method can be derived by exploring the following property of the C s i =DO i+Code word of Cs j for 1≦i≦p m and i≠j, EQ.(4)) comprising: 
one or more memories arranged collectively to store soft decision data for each bit node for use in decoding an LDPC code (“Memory for extrinsic messages”, Fig. 11); 
a plurality of check node processing systems arranged to operate in parallel . . . (“CNU Bank”, Fig. 11); 
a first shuffling system arranged to pass data from the one or more memories to the plurality of check node processing systems (“SN1” of Fig. 11; Paragraph [0055]: FIG. 11 shows the overall decoder architecture, where the size of the memory is 11 words×1152 messages…The first shuffle network bank (SN1) rearranges messages for the following VNU processing, which is located between CNU bank and R2. The second shuffle network bank (SN2) rearranges messages so that the rearranged messages are stored in the memory properly for the CNU processing of the next iteration.); and 
a second shuffling system arranged to pass updates to the bit node [ ] data from the plurality of check node processing systems to the one or more memories (“SN2” of Fig. 11; Paragraph [0055]: FIG. 11 shows the overall decoder architecture, where the size of the memory is 11 words×1152 messages…The first shuffle network bank (SN1) rearranges messages for the following VNU processing, which is located between CNU bank and R2. The second shuffle network bank (SN2) rearranges messages so that the rearranged messages are stored in the memory properly for the CNU processing of the next iteration.). 
Figure 11 of Kim is illustrated below for convenience. 

    PNG
    media_image1.png
    860
    620
    media_image1.png
    Greyscale


Kons et al. (U.S. Patent No. 7,770,090 B1) teaches: generate updates to the bit node soft decision data (Kons 1:28–43 (Background section): “Current LDPC decoders, employing a check node/bit node structure that tracks the parity check equations of the parity check matrix, iterate until a predetermined exit condition is satisfied, for example, the condition when all of the parity check equations are resolved to zero, or when a fixed number of iterations have been completed. Each iteration proceeds in two steps. In the first step, each of the check nodes is total bit estimates for all connected bit nodes, and then generating update messages for each of these bit nodes, responsive to soft decision, extrinsic bit estimates for these bit nodes. In the second step, the bits nodes are updated in response to the update messages generated in the first step. Significantly, the second step does not begin until all the check nodes have completed the first step. That in turn increases the time for the decoder to converge.”
The Examiner finds the generating update messages for each of connected bit nodes responsive to a soft decision as described in the background section of Kons teaches the claimed “soft decision data for each bit node for each bit node for use in decoding an LDPC code [and using] plurality of check node processing systems [to] generate updates to the soft decision data.”). 
However, the Examiner finds Kim and Kons do not teach or suggest the claimed “second shuffling system arranged to pass updates to the bit node soft decision data from the plurality of check node processing systems to the one or more memories; wherein each check node processing system generates updates to soft decision data for a bit node using check-to-bit node messages for each check node connected to the bit node.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Independent claims 8 and 13 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 8 and 13 are allowable for the same reasons as set forth above in claim 1.
Claims 2-7 and 9-12 are also allowable due to their dependency on an allowable base claim.
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112